Case 2:19-cv-00054-HCM-RJK Document 20 Filed 06/11/19 Page 1 of 2 PageID# 55



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


 QBE UNDERWRITING LIMITED as lead                      Civil Case No.: 2:19-cv-00054-HCM-RJK
 Underwriter subscribing to Policy Number
 B0507-M18PL0048,

                                  Plaintiff,

         v.

 HOST TERMINALS, LLC and ENVIVA
 PORT OF CHESAPEAKE LLC,

                                  Defendants.


              DEFENDANT HOST TERMINALS, LLC’S MOTION TO
            DISMISS PURSUANT TO FED. R. CIV. P 12(B)(1) OR, IN THE
        ALTERNATIVE, TO DISMISS OR STAY PURSUANT TO 28 U.S.C. § 2201

        COMES NOW, Defendant HOST TERMINALS, LLC, for the reasons set forth in the

accompanying Memorandum of Law, respectfully moves this Court to dismiss this action pursuant

to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction or, in the alternative, to dismiss or

stay action in favor a parallel state court action pending in the Circuit Court of the City of

Norfolk, captioned Host Terminals, LLC v. Certain Underwriters at Llloyd’s of London, et al.,

No CL 1900 578600, pursuant to 28 U.S.C. § 2201.

Dated: June 11, 2019
                                                SULLIVAN COLLINS LAW GROUP P.L.C.

                                                By: /s/
                                                    Deborah Y. Collins, Esq. (VSB No.: 82835)
                                                    Sullivan Collins Law Group P.L.C.
                                                    440 Monticello Avenue, Suite 1841
                                                    Norfolk, VA 23510
                                                    Phone: (757) 955-8545
                                                    Fax: (757) 687-0702
                                                    dcollins@asksullivan.com



docs-100134275.1
Case 2:19-cv-00054-HCM-RJK Document 20 Filed 06/11/19 Page 2 of 2 PageID# 56



                                    Attorneys for Defendant Host Terminals, LLC


                                    ANDERSON KILL P.C.

                                 By: /s/
                                     William G. Passannante, Esq.
                                         (admitted pro hac vice)
                                     Raymond A. Mascia Jr., Esq.
                                         (admitted pro hac vice)
                                     Anderson Kill P.C.
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Phone: (212) 278-1000
                                     Fax: (212) 278-1733
                                     wpassannante@andersonkill.com
                                     rmascia@andersonkill.com

                                    Attorneys for Defendant Host Terminals, LLC
